Citation Nr: 1307043	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office, which denied entitlement to individual unemployability.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service connected disabilities, i.e., his residuals of prostate cancer, PTSD, and erectile dysfunction, have rendered him unable to maintain substantially gainful employment.

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4.16.  The Veteran meets the rating requirements for TDIU.

Included in the claims file is a March 2008 VA examination in which the examiner concluded that the Veteran was not a suitable candidate for gainful employment "due to retirement by service years and age as well as Social Security income."  The examiner additionally opined that while PTSD would not prohibit employment the stress of work would exacerbate his symptoms.  Also included in the claims file is a November 1995 opinion from a private physician which states that the Veteran would have difficulty continuing employment due in part due to emotional distress and a September 2009 finding by a VA physician which states that the Veteran's PTSD rendered him unemployable.  

In contrast, a June 2010 VA examiner indicates that, the Veteran's alcoholism, which is unrelated to his PTSD, is responsible for his inability to maintain employment.  The examiner also states in no uncertain terms that the Veteran had presented false symptoms and fabricated presentations of stressors for his financial gain.

Given the conflicting nature of the medical evidence, a remand is required in order to obtain clarification as to whether the Veteran is unable to maintain gainful employment due to his service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by appropriate medical professional(s) as required.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner(s).  If the examiner(s) do not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner(s) for review.

All indicated tests and studies must be conducted to determine the current severity of the Veteran's service-connected disabilities.  

The examiner(s) are to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or together, render him unable to secure or follow a substantially gainful occupation.  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


